DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 20140042450).
Regarding claim 1, Akiyama discloses that a semiconductor device, comprising:
a mounting board 51 (Fig. 1); and
a semiconductor element 11 disposed on the mounting board 52 via a metal bump 15, wherein the semiconductor element includes a semiconductor stacked structure and a first electrode 12, the mounting board includes a second electrode 51,  the first electrode includes a stacked structure including a barrier electrode 14, the metal bump 15 disposed at a position where the metal bump 15 overlaps the barrier electrode 14 in a thickness direction is a member integrated in a single piece, the single piece including a second layer 15a-b in contact with the second electrode 16 & 51 , a first layer 15a located on a side opposite to the second electrode 16 & 51, and a transition region located between the first layer 15a and the second layer 15b, an average crystal grain size of crystals included in the second layer is larger  15b than an average crystal grain size of crystals included in the first layer 15a, an average crystal grain size in the transition region approaches from the average crystal grain size of the first layer 15a to the average crystal grain size of the second layer 15b, and the first layer 15a is spaced apart from the second electrode 51 & 16.
Reclaim 2, Akiyama discloses that the semiconductor stacked structure includes: a substrate 88; and a first conductive type semiconductor layer, an active layer, and a second conductive type semiconductor layer, which are sequentially stacked in order from a side of the substrate 88 (Fig. 14).
Reclaim 5, Akiyama discloses that a bonding interface between the second layer 15 and the second electrode 51 is integrated.
Reclaim 6, Akiyama discloses that the first electrode 13 (para. 0024, note: silver (Ag) is disposed in contact with the second conductive type semiconductor layer, and includes a metal film that reflects light from the active layer.
Reclaim 7, Akiyama discloses that the barrier electrode comprises Ti (para. 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 20140042450).
Reclaim 3, Akiyama discloses that when S denotes a cross-sectional area of the metal bump 15ab and H denotes a height of the metal bump in a cross-section of the semiconductor element, the mounting board, and the metal bump in a direction perpendicular to the mounting board(Fig. 1)
Akiyama fails to specify that a width of a second bonding portion which is a bonding portion between the second electrode and the second layer in contact with the second electrode is longer than S/H.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain width of a second bonding portion which is a bonding portion between the second electrode and the second layer in contact with the second electrode, because it would have been to obtain a certain width of a second bonding portion which is a bonding portion between the second electrode and the second layer in contact with the second electrode to achieve variations/adjustability of contact size.	
Reclaim 4, Akiyama fails to specify that the first layer has a width shorter than the S / H.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain width of first layer, because it would have been to obtain a certain width of first layer to achieve variations/adjustability of contact size.	
Reclaim 9, Akiyama fails to specify that the second layer has a thickness of at least 1mu.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the second layer, because it would have been to obtain a certain thickness of the second layer to achieve expandability/ or adjustability of interconnection.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 20140042450) in view of Ishii et al. (US 20050194690).
Reclaim 8, Akiyama fails to specify that the mounting board is a ceramic board comprising a sintered body of AIN.
	However, Ishii suggests that the mounting board is AlN (para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Akiyama with the mounting board is sintered AlN as taught by Ishii in order to enhance thermal conductivity (para. 0019) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11183615 in view of Akiyama et al. (US 20140042450) in view of Ishii et al. (US 20050194690) (see rejection above).
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11417805 in view of Akiyama et al. (US 20140042450) in view of Ishii et al. (US 20050194690) (see rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899